Citation Nr: 1128945	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic immune sensory polyradiculopathy (CISP), to include as a result of exposure to herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal. 

The Veteran presented testimony before the Board in May 2008.  The transcript has been associated with the claims folder.  

In December 2008, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in January 2010, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Motion.  

VA outpatient treatment records dated from 1999 to 2010 have been associated with the claims file since the prior Board decision.  No supplemental statement of the case (SSOC) has been issued regarding this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2010).  However, the additional evidence simply shows ongoing treatment for the Veteran's previously diagnosed disorder along with treatment for other complaints, with no additional evidence of a connection between the Veteran's currently diagnosed disorder and his military service, and is not pertinent.  See 38 C.F.R. § 20.1304(c).  This evidence is not pertinent to the appeal before the Board because there is no information relevant to establishing any of the elements of the current appeal contained within the new evidence that have not already been established (i.e., a current disability).  Therefore, because the evidence is not relevant and is not pertinent to the Veteran's claim, a remand for a SSOC is not required.  Therefore, the Board finds that any error in failing to furnish a prior SSOC is not prejudicial as to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed exposed to herbicides such as Agent Orange.  

2.  CISP is not causally or etiologically related to an injury or disease suffered in service or as a result of exposure to herbicides such as Agent Orange.


CONCLUSION OF LAW

The criteria for the establishment of service connection for CISP, to include as secondary to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  Also the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  Next, a specific independent medical opinion pertinent to the issue on appeal was obtained.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion obtained in this case is more than adequate.  An opinion was rendered after a review of the file and the opinion provided an adequate basis for a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Also, the Veteran was provided a copy of the opinion and the opportunity to respond.  In April 2011, the Veteran indicated that he had no further argument.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.   Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.   Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma),

The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).  

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  As of May 2008, these included cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine); leukemia (other than chronic lymphocytic leukemia (CLL)); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis (ALS)); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people; and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 32540-03 (2010).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

The Veteran served in the Republic of Vietnam from August 1971 to April 1972.  Therefore, having served in the Republic of Vietnam, the Veteran is presumed to have been exposed during his period of service to an herbicide agent. 38 U.S.C.A. § 1116(f).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. Specifically, this includes 2,4-D; 2,4,5-7 and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).

In this case, while the Veteran is now presumed to have been exposed to herbicides during service, the basic entitlements of service connection have not been met.  38 C.F.R. § 3.303(a).  While the Veteran has been treated for CISP, which he claims is associated with herbicide exposure, there is no medical evidence of record that the Veteran has in fact been diagnosed with one of the presumptive diseases set forth in 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  CISP is not among the listed diseases in order to establish service connection by presumption, based on herbicide exposure.  38 C.F.R. § 3.309(e).

Rather, diseases, such as CISP, are shown not to be associated with exposure to certain herbicide agents, include immune system disorders.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630, 27,637 (May 20, 2003).  Taking account of the available evidence and the National Academy of Sciences' analysis, the Secretary of Veterans Affairs has found that the credible evidence against an association between immune system disorders and herbicide exposure outweighs the credible evidence for such an association, and he has determined that a positive association does not exist.  Thus, CISP is not considered a disease with a positive association with exposure to certain herbicide agents.  

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (observing that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection, which is contrary to the law).

The Veteran's service treatment records are devoid of complaints, treatment, or diagnoses of CISP.  At separation in April 1972, the Veteran reported that he was in good health and his neurological evaluation was normal.  Post-service, private records show treatment from 1973 to 1978 which show no complaint, diagnosis or treatment for CISP.  

VA outpatient treatment records dated in March 2005 show the Veteran had subacute sensory symptoms beginning in 2004 with findings on nerve and muscle biopsy of minimal histological changes of the muscle and mild axonal neuropathy of the left sural nerve.  The VA provider noted with the elevation of spinal fluid protein, the possibility of a demyelinating disease, tumor, or demyelination sensory neuropathy was considered.  These were ruled out by magnetic resonance imaging (MRI) studies of the brain, lumbar spine, and cervical spine performed in March 2005 and April 2005.

Records dated in April 2005 show idiopathic neuropathy of 1.5 years duration.  The Veteran reported by way of history that he had developed neuropathy in January 2004.  In May 2005, the Veteran had progressive sensory symptoms consistent with a peripheral neuropathy or polyradiculoneuropathy.  CISP was suspected.

CISP was confirmed by Dr. PB in January 2007.  VA outpatient treatment records dated in February 2007 note that while differential diagnoses including autoimmune posterior column myelopathy, perineoplastic sensory radiculomyelopathy, central demyelinating disease, and adrenoleukodystrophy were considered, Dr. PB rendered a final diagnosis of CISP. The Veteran was treated with intravenous gamma globulin infusions. 

In a letter dated in February 2007 the Veteran stated that in early 2004, he started developing medical problems that had gotten progressively worse.  He again stated this in a March 2007 letter.  

The Veteran testified at a Board hearing that he had experienced neurological problems since his discharge from service.  He believed he first started experiencing neurological problems in early 1972 with such symptoms as shaking of his body and intolerance of heat.  He also experienced almost constant anxiety immediately upon his discharge in April 1972.  He did not seek treatment for his symptoms until 1975 during which time he was tested for Agent Orange exposure.  Prior to 1975, he self-medicated with natural homeopathic medicine but he maintained that the homeopathics did not work.  He stated that he filed a claim for disability due to Agent Orange exposure in 1975.  He believed the claim was for shaking and heat problems.  He was not diagnosed with any condition at that time.  He believed that his symptoms slowly progressed from 1973 to 2004 at which time he began to experience numbness in his feet which then spread to his hips, buttocks, and legs.

At his hearing the Veteran also recalled that he had believed that his shaking and tremors were like a hypoglycemic-type reaction.  He underwent a test for diabetes in the 1970s but he was not diagnosed with hypoglycemia.  He was not sure if the problems he had back then were the same as his problems today but he nevertheless believed that the problems he had back then were neurological and evolved into the problem that he was currently having which had its onset in 2004.  He testified that he spoke with his primary care physician and he indicated that he believed his condition could be related to Agent Orange exposure but he could not "put it in, on paper" because he was not an expert.  He claimed that two other physicians had indicated to him that his disease was not related to exposure to Agent Orange but they could not explain why there was no connection.

In May 2008, during his hearing before the Board, the Veteran submitted lay statements in support of his claim, with a waiver of initial consideration by the RO.  There is one from his neighbor in which he states that he has known the Veteran since August 2006.  He reported on the Veteran's medical condition and difficulties and that he has assisted the Veteran for at least a year and a half.  In a statement from the Veteran's brother, he reported that after the Veteran's return from Vietnam his health seemed to slowly deteriorate to a nervous, impatient and depressed person.  The Veteran's brother stated that the Veteran's physical and mental health after Vietnam was the issue.  The Veteran also submitted a letter from his mother in which she reported that the Veteran was not the same since his return from Vietnam.  She reported that he reacted to heat abnormally and that his body would shake when performing minimal tasks.  She indicated that these problems lasted from 1973 to 1975 and also that in early 2004 the Veteran's health declined so much that he went to VA.  There is also a statement from a service comrade of the Veteran.  He stated that he served with the Veteran in 1971 and that after the Veteran returned from Vietnam they continued their friendship.  He stated that the Veteran could not tolerate hot days and complained of being tired.  

In a May 2008 statement, the Veteran reported that in late 1972 or 1973, he began to notice that at times his body would shake if he reached a limit while performing manual labor.  He reported that his body would overheat.  He also reported that in 1975 he filed a claim for Agent Orange and that he was found not have any problems related to Agent Orange.  He indicated that he continued to experience health related problems such as tremors, shaking and constant fatigue.  He said that in early 2004, he began experiencing problems in his feet and legs.  

In a statement dated in May 2010, a private examiner, a family practitioner, stated that he had reviewed the relevant medical records in the claims file and conducted a clinical interview with the Veteran.  He noted that he found the Veteran fully competent and credible in reporting his symptoms as well as his personal and medical history.  It was noted that as the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.  It was stated that the Veteran denied any history of symptoms associated with CISP prior to service.  He reported that within one year of leaving service the Veteran began to have bouts of weakness and the perception of being very hot despite normal room temperatures.  He stated that these are known symptoms of CISP which waxed and waned for the next three years.  It was noted that he went to seek medical attention at that time, but no diagnosis was made.  It was noted that by 2004, the Veteran's symptoms progressed to the point that he could no longer ambulate and suffered great pain in his legs and buttocks.  After treatment in 2005 with IV immunoglobin his symptoms improved.  The examiner reported that the Veteran finally received a diagnosis of CISP in January 2007.  The examiner stated that for the majority of CISP patients the cause is idiopathic and the onset of symptoms is slow and subtle and occur over many years.  He also said that in some cases, CISP has been known to have a toxic exposure trigger to its onset and that considering the Veteran's onset of symptoms within the first year of discharge and continuous and worsening symptoms since, along with his presumed exposure to Agent Orange while in service as well as the multitude of diseases and maladies Agent Orange has been known to cause, it was his opinion that it is at least as likely as not that the Veteran's currently diagnosed CISP is related to Agent Orange exposure in service.  

In February 2011, the Board referred this case for an independent specialist's opinion.  The claims file was forwarded to the specialist for review.  In a March 2011 statement a specialist in neurology addressed the question of whether it is at least as likely as not that the Veteran' CISP is etiologically related to exposure to herbicide agents.  The examiner stated that the CISP is not etiologically related to exposure to herbicide agents.  The neurologist stated that there is no evidence to support the claim that exposure to Agent Orange could cause inflammatory polyradiculopathy 32 years after exposure.  She reported that the Veteran's claim that his illness began in 1972 due to symptoms of shaking of his body and intolerance to heat are not clinical manifestations of CISP.  She provided a reference citation for this finding.  The clinician stated that the first symptom the Veteran described that is consistent with the development of a neuropathy, i.e. numbness of the feet, was in early 2004.  The specialist stated that while some human data supports that neurotoxicity can result from exposure to TCDD, this is not supported by all studies.  It was noted that all of the positive studies, including The Air Force Health Study, a.k.a. Ranch Hand Study showed an association of peripheral neuropathy with high levels of dioxin exposure but that the medical record states that Dr. PB diagnosed the Veteran with a rare form of probably immune mediated polyradiculopathy, CISP.  She reported that CISP and peripheral neuropathy are two distinct clinical entities that can be discerned clinically and through the use of electrodiagnostic testing (EMG, NCV, SSEP), all of which the Veteran has undergone.  It was also pointed out that additionally, a toxic peripheral neuropathy would not be expected to cause an elevation in protein in the spinal fluid, nor respond to treatment with IVIG.  A list of complete references was provided.  

Discussion

As noted above, the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  His disorder, CISP is not among the presumptive diseases listed under 38 C.F.R. § 3.309(e).  The Veteran is not entitled to presumptive service connection based on herbicide exposure because CISP is not enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Nonetheless, this does not preclude a Veteran from establishing service connection with proof of direct incurrence or aggravation in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no documented showing of a complaint diagnosis or treatment for any pertinent complaints in service or until many years thereafter.  While the Veteran has asserted that he was treated at VA in 1975 based on a claim related to Agent Orange, a review of the file reflects no such treatment.  Records in the file show a claim for a skin disorder in September 1972 and a claim regarding a kidney disorder in 1978.  Private records dated in 1975 to 1978 show no reference to any neurological complaints.  Symptoms of CISP are not complained of in the record until 2004, some 32 years after service.  

There is conflicting medical evidence as to the etiology of the Veteran's CISP.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Court has also held that a medical opinion is inadequate when unsupported by clinical evidence; see Black v. Brown, 5 Vet. App. 177, 180 (1995), and that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board is aware that a medical opinion cannot be rejected solely because it is based upon history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has very recently held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The Court also stated that "most of the probative value of a medical opinion comes from its reasoning", and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Id.

Here both the May 2010 private clinician and the March 2011 medical specialist noted above reviewed records in the claims file and offered opinions with rationale.  Thus the Board must focus on which of the two is more probative based on the reasoning provided, and the analysis offered to reach the findings.  Also probative is the degree of certainty provided, and the qualifications and expertise of the examiner.  The Board finds the March 2011 neurologist's opinion to be more probative.  First of all, she is a board certified neurologist, while the May 2010 examiner is a family practitioner.  This is very significant because the medical question at issue involves a complicated neurological matter.  Clearly the neurologist has greater expertise, training, and special knowledge to answer the complicated medical question at issue.  Secondly, the March 2011 neurologist provided detailed medical references to support her conclusions including the finding that the complaints of tremors, weakness and heat intolerance are not symptoms of CISP.  No references were noted by the May 2010 doctor.  Also the March 2011 neurologist provided diagnostical bases for her findings.  Additionally the opinion by the May 2010 clinician is qualified (i.e., finding that some cases of CISP have been known to have a toxic exposure trigger) while the March 2011 neurologist is definite in her findings.  The Board finds that the evidence presented by the March 2011 neurologist to be more probative regarding this claim.  As such the most persuasive medical evidence in the file supports a finding that the current findings are not related to service including exposure to Agent Orange.

The Board has considered the lay statements reported by the Veteran and those statements submitted in his behalf.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  

Here, the Board finds that, while the Veteran has asserted that his CISP is the result of service, neither he nor his friends and family who have offered statements have the medical knowledge required to establish an etiological nexus between his CISP and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  While his friend who testified at his hearing stated that she is a massage therapist and was an RN for many years, her testimony concerned the Veteran's symptoms as she observed him.  She offered no testimony regarding the diagnosis or etiology of his condition and her level of expertise in neurology.  Therefore, although the statements of the Veteran and his friends and family in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorders and the Veteran's period of service.  As they are found to be not competent as to this consideration, a discussion on credibility is not necessary.  

Further, to the extent that the Veteran's statements and those of his friends and family are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility as well as the credibility of those offering evidence in support of his claim.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board finds that the Veteran and his friends and family have presented competent and credible evidence of continuity of symptoms since the in-service "notation" of herbicide exposure.  In Savage v. Gober, 10 Vet. App. 488, 497 (1997), however, the Court held that because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  Clearly, the relationship between CISP and symptoms demonstrated is not one as to which a person's observation absent specialized training in neurology is competent.  The Veteran's description of symptoms prior to 2004 has been determined to not be manifestations of CISP by a board certified neurologist.  As such, the Board finds that the competent and credible lay evidence relating to the theory of entitlement of continuity of symptomatology is outweighed by the competent and credible medical opinion the Board found to be the most probative.  For all of the above reasons, the Board finds service connection for the claimed disorder is not warranted.  


ORDER

Service connection for chronic immune sensory polyradiculopathy (CISP), to include as a result of exposure to herbicides such as Agent Orange is denied.  




____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


